Lesli Gilbert
June 6, 2011
Page 1
Exhibit 10.2
Exhibit A
THE TALBOTS, INC.
CHANGE IN CONTROL AGREEMENT
Lesli R. Gilbert
Senior Vice President, Stores
c/o The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Dear Lesli:
     This agreement (the “Agreement”) reflects our mutual understanding
regarding payments to be made to, and benefits to be received by, you in the
event your employment with The Talbots, Inc., a Delaware corporation (including
its subsidiaries, the “Company”), is terminated by the Company within twelve
(12) months following a Change in Control. This Agreement shall become effective
on your employment commencement date. The capitalized termed used in this
Agreement that are not otherwise defined herein shall have the meanings given to
such terms in Appendix A hereto, incorporated herein by this reference and
hereby made a part hereof.
     1. Termination after Change In Control. In the event that the Company
terminates your employment Without Cause within twelve (12) months after the
occurrence of a Change in Control, then the following shall occur:

  •   The Company shall pay to you on the effective date of such termination:
(i) salary for services rendered up to and including the date of termination,
(ii) any and all compensation to which you may be entitled as of the date of
termination pursuant to The Talbots, Inc. 2003 Executive Stock Based Incentive
Plan (the “Plan”) or any other compensation or benefit plan to the extent
permitted by such plans, and (iii) reimbursement for outstanding ordinary and
reasonable expenses incurred by you in connection with the performance of your
duties for the Company up to and including the date on which your employment is
terminated;

  •   The Company shall pay to you, within thirty (30) days after the effective
date of such termination, subject to Section 3(c) below, an amount of severance
pay equal to one times the sum of:

  •   your annual base salary at the rate in effect on the date of such
termination, and

  •   your “target” annual cash incentive bonus as then established for you and
determined in accordance with the applicable annual cash incentive bonus

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 2

      arrangement in place from time to time (provided that the target annual
cash incentive bonus shall be no less than 50% of your annual base salary).

     You shall continue to participate, on the same terms and conditions, in any
benefit programs of the Company in which you participated immediately prior to
such termination (including, without limitation, as applicable, any disability
insurance benefit program, any medical insurance program, and dental insurance
program, and any life insurance program) from time of such termination until the
earlier of: (i) the end of the one (1) year period beginning from the effective
date of the termination of your employment, or (ii) such time as you are
eligible to be covered by a comparable program of a subsequent employer. You
hereby agree to notify the Company promptly if and when you begin employment
with another employer and if and when you become eligible to participate in any
pension or other benefit plans, programs or arrangements of another employer.

       2.    Assignment. None of the parties hereto shall, without the consent
of the other, assign or transfer this Agreement or any rights or obligations
hereunder. This Agreement and all of the provisions hereof shall be binding
upon, and inure to the benefit of, the parties hereto, and their successors
(including successors by merger, consolidation or similar transactions),
permitted assigns, executors, administrators, personal representatives, heirs
and distributees.

  3.   Miscellaneous.

     (a) Entire Agreement. This Agreement contains the entire understanding
between and among the parties hereto with respect to the subject matter hereof
and supersedes any prior or contemporaneous understandings and agreements,
written or oral, between us respecting such subject matter; provided, however,
that this Agreement shall not be construed to impair or otherwise adversely
affect the grant of any Award (as such term is defined in the Plan) made to you
under the Plan or the related grant agreements, the Severance Agreement,
effective as of an even date hereof, or the Offer Letter, dated June 6, 2011,
between the Company and you and all of which remain in full force and effect.
For as long as this Agreement is in effect, to the degree there is any conflict
between the severance payments and benefit provisions to which you are then
entitled under this Agreement and those of any other written agreement which
continues to be in effect between the Company and you, such conflict shall be
resolved by the Company in good faith by affording you the more favorable
severance payments and benefits contained in any such agreement. Notwithstanding
the foregoing, nothing herein relieves you from the obligation to comply with
the restrictive covenants of all such agreements or from the consequences of
noncompliance therewith regardless under which agreement the severance payments
and severance benefits may be deemed to have been made. Furthermore, for
purposes of clarification only, if you receive severance pay and benefits under
one agreement, you shall not be entitled to severance pay or benefits under any
other agreement, plan or arrangement.
     (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts applicable to
contracts made and to be wholly performed in that state.
     (c) Timing for Payment; Section 409A Restrictions. Notwithstanding anything
in this Agreement to the contrary, it is the intention of the parties that this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and any regulations or other guidance issued thereunder,
and this Agreement and the payments of any benefits hereunder will be operated
and administered accordingly. Specifically, but not by limitation, you agree
that if, at the time of termination

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 3
of employment, you are considered to be a specified employee, as defined in
Section 409A of the Code (as determined as of December 31 preceding your
termination of employment, unless your termination of employment occurs prior to
April 1, in which case the determination will be made as of the second preceding
December 31), then some or all of such payments to be made under this Agreement
as a result of your termination of employment will be deferred until the first
business day following the date that is 6 months following such termination of
employment, if and to the extent the delay in such payments is necessary in
order to comply with the requirements of Section 409A of the Code, except to the
extent such payments are exempt from Section 409A of the Code by virtue of the
short-term deferral rule under Treas. Reg. Sec. 1.409A-1(b)(4) and/or the
severance pay exception under Treas. Reg. Sec. 1.409A-1(b)(9)(iii). Upon
expiration of such 6 month period (or, if earlier, your death), any payments so
withheld hereunder from you hereunder will be distributed to you, with a payment
of interest thereon credited at a rate of prime plus 1% (with such prime rate to
be determined as of the actual payment date). Notwithstanding anything contained
in this Agreement to the contrary, the Company acknowledges that, for purposes
of Section 409A of the Code, each and every payment made under this Agreement
shall be deemed a separate payment and not a series of payments. Further, it is
acknowledged that references to “termination of employment” and similar terms
used in this Agreement or any other written agreement between the Company and
you are intended to refer to “separation from service” within the meaning of
Section 409A of the Code to the extent necessary to comply with Section 409A of
the Code.
     It is the intention of the parties that in the event of your termination of
employment following a Change in Control which triggers payment under this
Agreement but under circumstances in which that Change in Control event does not
qualify as a “Change in Control” as defined under Section 409A of the Code, the
cash severance payment amount payable to you under this Agreement is to be paid,
if and only to the extent necessary to satisfy the requirements of Section 409A
of the Code, over a severance payment period in equal installments in accordance
with usual payroll practices, sufficient to satisfy Section 409A of the Code.
     In the event that any severance payment is determined to be payable to you
under this Agreement or any other written agreement between the Company and you
and such payment is conditioned upon your executing (and not thereafter
revoking) a release of claims, then if the period during which you are entitled
to consider the general release (and to revoke the release, if applicable) spans
two calendar years, then any payment or installments of any such severance
payment that otherwise would have been payable during the first calendar year
will in no case be made until the later of (i) the end of the revocation period
(assuming that you do not revoke), or (ii) the first business day of the second
calendar year (regardless of whether you used the full time period allowed for
consideration), all as required for purposes of Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 4
     Notwithstanding anything to the contrary herein or elsewhere, you
acknowledge that the Company shall not be liable to any person for reimbursement
of any sanctions or penalties that may be imposed upon any employee or former
employee under Section 409A of the Code or the regulations or other guidance
issued thereunder in connection with this Agreement or any other written
agreement between the Company and you or other compensatory or benefit plan or
arrangement of the Company, as currently in effect or hereafter amended.
     If this letter sets forth our agreement on the subject matter hereof,
kindly sign, date and return to The Talbots, Inc. the enclosed copy of this
letter which will then constitute our binding agreement on the subject.

            Sincerely,

THE TALBOTS, INC.
      By:   /s/ Ruthanne Russell         Ruthanne Russell        Senior Vice
President, Human Resources     

          Executive:
    /s/ Lesli R. Gilbert     Name:   Lesli R. Gilbert    Title:   Senior Vice
President, Stores   Date: June 7, 2011  

 



--------------------------------------------------------------------------------



 



         

Lesli Gilbert
June 6, 2011
Page 5
Appendix A
     Definitions. As used in the Change in Control Agreement.

      “Change in Control” shall mean (i) the acquisition (including as a result
of a merger) by any “person” (as such term is used in Sections 3(a)(9), 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or persons “acting in concert” (which for purposes of this Agreement
shall include two (2) or more persons voting together on a consistent basis
pursuant to an agreement or understanding between them to act in concert and/or
as a “group” within the meaning of Sections 13(d)(3) and 14(d)(2) of the
Exchange Act), other than the Company or any of its subsidiaries, and other than
AEON (U.S.A.), Inc. or any of its subsidiaries or “affiliates” (as such term is
defined in Rule 12b-2 under the Exchange Act) (collectively, an “Acquiring
Person”), of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 25 percent of the combined voting power of the then outstanding
securities of the Company entitled to then vote generally in the election of
directors of the Company, and no other stockholder is the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of a percentage of such securities higher than that held by the
Acquiring Person; or (ii) individuals, who, as of the effective date of this
Agreement (the “Effective Date”), constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided
that any individual becoming a director subsequent to the Effective Date, whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding as a member of the Incumbent Board, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act) and further excluding any individual who is an “affiliate”,
“associate” (as such terms are defined in Rule 12b-2 under the Exchange Act) or
designee of an Acquiring Person having or proposing to acquire beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 10 percent of
the combined voting power of the then outstanding securities of the Company
entitled to then vote generally in the election of directors of the Company.

      “Without Cause” shall mean termination by Talbots of your employment as a
result of an event or condition other than (i) your death, (ii) your inability
substantially to perform your employment duties as a result of physical or
mental illness or injury for a continuous period of at least six months (any
dispute as to your incapacities shall be resolved by an independent physician
reasonably acceptable to you or your legal representative and the Company’s
Board of Directors, whose determination shall be final and binding upon you and
the Company), (iii) any material breach by you of this Agreement or any other
agreement to which you and the Company are both parties (which is not cured
within 45 days following written notice from the Company), (iv) any act or
omission to act by you which may have a material and adverse effect on the
Company’s business or on your ability to perform services for the Company,
including, without limitation, the commission of any crime involving moral
turpitude or any felony, or (v) any material misconduct or material neglect of
duties by you in connection with the business or affairs of the Company.

 